Citation Nr: 1739944	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-32 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 


INTRODUCTION

The Veteran served in the United States Army from August 1969 to April 1972. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The Veteran testified at a live videoconference hearing before the undersigned Veterans Law Judge (VLJ) in February 2017.  A transcript of the hearing is associated with the evidentiary record.  


FINDINGS OF FACT

1.  While the evidence shows that the Veteran has a current sensorineural hearing loss disability in his left ear with secondary tinnitus, the preponderance of the evidence is against a finding that the Veteran has a hearing loss disability in his right ear.  

2.  The preponderance of the evidence weighs against finding that the Veteran's sensorineural hearing loss with secondary tinnitus manifested within a year of his separation from active duty service.

3.  The preponderance of the evidence weighs against finding that the Veteran's sensorineural hearing loss disability with secondary tinnitus was incurred in, or is otherwise related to, his service.

4.  There is an approximate balance of negative and positive evidence as to whether the Veteran's current back disability is related to his service though incurrence, causation, or aggravation.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).  

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).  

3.  Having resolved doubt in favor of the Veteran, the criteria for entitlement to service connection for a back disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.303. (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter dated in February 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty to assist the Veteran.  VA obtained all relevant medical records and evidence identified by the Veteran.   These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations in July 2011 with regard to his hearing loss, tinnitus, and back claims.

Accordingly, the Board will address the merits of the claim.

Direct Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) (2016).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans' Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Presumptive Service Connection for Chronic Disabilities

Certain chronic disabilities, such as a sensorineural hearing loss disability, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty. 38 U.S.C.A. §§ 1101, 1112, 1137; C.F.R. §§ 3.303, 3.307, 3.309(a) (2016).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b) (2016).  The chronicity provision of 38 C.F.R. § 3.303(b) applies when evidence, regardless of its date, establishes that a Veteran has a chronic condition in service and still has that condition. 

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The United States Court of Appeals for the Federal Circuit has clarified that the notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).


Service Connection for Hearing Loss and Tinnitus

While hearing loss disability is not a disease specifically listed as a chronic disease under 38 C.F.R. § 3.309(a), organic diseases of the nervous system are listed as a disability subject to presumptive service connection.  As discussed below, the Veteran's hearing loss disability has been described as sensorineural in nature.  Additionally, tinnitus has also been described as a disease of the nervous system and is deemed a chronic disease.  Fountain v. McDonald, 27 Vet. App. 258 (2015).  Accordingly, service connection may be granted on a presumptive basis for the sensorineural hearing loss and tinnitus if shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2016).  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  

The absence of in-service evidence of hearing loss disability during a veteran's period of active duty is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for a hearing loss disability.  See Hensley v. Brown, 5 Vet. App. at 159 (1993).  

The Veteran is competent to discuss observed physical symptoms, such as a whooshing or roaring noise in the ears.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) ("ringing in the ears is capable of lay observation").  Tinnitus, moreover, is a disorder uniquely ascertainable by the senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  That is, tinnitus is defined as a noise in the ears, a finding that can only be determined by the Veteran's reporting of the condition.  

Analysis

Entitlement to Service Connection for Bilateral Hearing Loss and Tinnitus

The Board finds that the first Shedden element is met in regard to the Veteran's claim for tinnitus and hearing loss in the left ear, but it not met in regard to hearing loss in the right ear.  The Veteran's hearing was examined in July 2011 by a VA examiner, who considered the pertinent evidence of record including the Veteran's reports of noise exposure, decreased hearing acuity since service, and tinnitus.  The relevant hearing test results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
20
LEFT
5
5
0
20
40

Speech discrimination scores in the right and left ears using the Maryland CNC word list were 98% and 96% respectively.  These test results show that the Veteran does not have a hearing loss disability in the right ear because the highest auditory threshold is 20 decibels, and the speech discrimination score is above 94 percent.  See C.F.R. § 3.385 (2016).  In contrast, the test results show that the Veteran does have a current hearing loss disability in the left ear because the auditory threshold at 4000 Hertz is 40 decibels.  See id.  The VA examiner confirmed that the left ear hearing loss was sensorineural in nature, and the VA examiner found the Veteran had tinnitus secondary to the hearing loss.  The Board affords the July 2011 VA hearing examiner's opinion great probative weight and finds that the Veteran has current disabilities of sensorineural hearing loss with secondary tinnitus in the left ear but not the right ear.  

The Board finds that the second Shedden element is met as well.  The Veteran reported being exposed to 8 inch self-propelled howitzers, diesel engines, weapons fire, aircraft, and helicopters in service.  See, e.g., July 2011 VA hearing examination.  The Board notes that the Veteran's service records show he worked as a vehicle mechanic and was awarded decorations including Marksman M-14 and Sharpshooter M-16.  See, e.g., Veteran's April 1972 Certificate of Release or Discharge.  The Board finds these records support the Veteran's contentions that he was exposed to loud noise including gunfire and other machine noise, which could be related to hearing loss and tinnitus.  

However, the Board finds that the third Shedden element is not met in regard to the Veteran's hearing loss.  There Board cannot find there is a nexus on a presumptive basis because there is no competent evidence that the Veteran's sensorineural hearing loss manifested to a compensable degree within a year of his separation from active duty service.  See 38 U.S.C.A. §§ 1101, 1112, 1137; C.F.R. §§ 3.303, 3.307, 3.309(a) 3.385 (2016).  

While the Veteran is competent to report decreased hearing acuity and ringing of the ears, the Board finds that the Veteran is not competent to relate his in-service noise exposure, or in-service head injury, to his post-service diagnosis of sensorineural hearing loss and tinnitus.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Therefore, while the Board gives some probative weight to the Veteran's statements about noise exposure and the onset of his observable symptoms, the Board gives more probative weight to competent examiners with the training and expertise necessary to identify the etiology of complicated medical conditions including sensorineural hearing loss and tinnitus.  

In this case, the Veteran reported to the July 2011 VA hearing examiner that he did not know how long the tinnitus has been present.  The VA examiner opined that the Veteran's tinnitus was at least as likely as not secondary to the Veteran's sensorineural hearing loss.  The Board gives great probative weight to this opinion and notes that there is no competent medical evidence supporting a different conclusion in regard to tinnitus in the record.  Therefore, the Board must determine whether the Veteran's sensorineural hearing loss is related to his service before it can find the Veteran is entitled to service connection for tinnitus.  

In this case, the Board affords great probative weight to the opinion of the July 2011 VA hearing examiner that the Veteran's sensorineural hearing loss is not caused by or a result of military noise exposure.  The examiner reviewed the pertinent service treatment records, lay statements, and hearing test results.  The examiner found that the Veteran's current hearing loss occurred after separation from active duty service and is not related to military noise exposure.  The opinion was based in part on a review of the Veteran's hearing tests on separation and entrance examinations from his service.  The August 1969 entrance exam recorded the following relevant auditory threshold values:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
X
5
LEFT
0
5
10
X
5

The January 1972 separation examination recorded the following relevant auditory threshold values:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
X
5
LEFT
15
5
5
X
0

The Board notes that aside from an increase at 500 Hertz in the left ear, the hearing tests do not show the Veteran's auditory thresholds for the left ear increased from the time of his entrance to separation.  The July 2011 VA hearing examiner noted the documented decibel change but found that it was not significant in this case and that it was not the first manifestation of the Veteran's current hearing loss.  While there were more increases in the right ear, the Veteran does not have a current hearing disability in the right ear as noted above.  
The Board considered the Veteran's contentions that he had more substantial hearing loss during his service, and the Board specifically considered the February 2017 opinion of the Veteran's private audiologist, Dr. J. O., that the older test results may not be adequate as testing standards have improved since the Veteran's service.  The Board finds that further development would not likely produce positive evidence of a nexus and notes that Dr. J.O. opined in February 2017 that while it is possible that the Veteran's hearing loss originated as a result of his military noise exposure, it has been 40 plus years with no reliable intervening hearing tests performed that would confirm the origin of his loss.  Dr. J.O. did not opine provide an opinion that at least as likely as not that the Veteran's hearing loss is related to service, and the opinion indicates that such a finding would be speculative.  While the record was held open for 60 days after the Veteran's hearing to allow the Veteran to submit any additional evidence including a positive nexus opinion, the Board has received no additional evidence to date.

Ultimately, the Board finds that the only competent medical opinion evidence in this case in regard to a nexus is from the April 2011 VA examiner, who found it was not likely that the Veteran's hearing loss was related to service.  Accordingly, as the preponderance of the competent and credible evidence is against a finding of a nexus, the Board finds that the third Shedden element is not met in regard to the Veteran's claims for service connection for tinnitus and hearing loss.  In light of the above, the Board finds that the preponderance of the evidence is against finding that the Veteran's hearing loss and tinnitus are related to his service.  As such, the benefit of the doubt doctrine is inapplicable, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to Service Connection for a Back Disability

The Board finds that the first Shedden element is met in regard to the Veteran's claim for entitlement to service connection for a back disability.  The Veteran was afforded a VA examination of his spine in July 2011.  The VA spine examiner diagnosed the Veteran with degenerative disk disease of the lumbar spine with a diagnosis date of 2005 based on the Veteran's medical history.  The Veteran also submitted a recent MRI from January 2017 from Santa Fe Imaging showing moderate multilevel degenerative disk disease.  Accordingly, the Board finds that the Veteran does have a current back disability.  

The Board also finds that the second Shedden element is met.  The Veteran stated he was injured in boot camp in 1969 and from that point on had problems with his back including worsening pain, a numb sensation in the right lateral thigh, and sometimes radiating pain from his back down to his knee, which makes him irritable.  See, e.g. July 2011 VA spine examination.  The Veteran's service treatments contain several instances of treatment for intermittent back complaints from 1969-1972.  Accordingly, the Board finds that the Veteran experienced intermittent back pain during service, which may be related to his current degenerative disk disease.  

In this case, the Board notes that there is significant evidence weighing both in favor of and against a finding that the third Shedden element is met.  The Veteran's August 1969 entrance examination did not note a current back condition or a history of one.  However, an October 1969 entry in the Veteran's service treatment records shows that he reported lower back pain, which was intermittent for three to four years.  The Veteran indicated he did not see a doctor for the condition in the past.  The Board cannot definitively determine from this evidence alone whether the Veteran's current back disability is a preexisting condition, a separate back condition incurred in service, or a preexisting condition that was aggravated by the Veteran's service.  Therefore, the Board will consider the claim on a direct basis.  In particular, the Board will consider competent medical opinion evidence in the record for assistance in identifying the etiology of the current disability.  

The Board gives some probative weight to the July 2011 VA spine examiner's negative nexus opinion because it was conducted by a competent medical professional and is based on a review of the record and examination of the Veteran with consideration of pertinent evidence.  The spine examiner noted that the Veteran's service treatment records showed treatment for a back condition.  However, the examiner considered this in the context of evidence of a preexisting condition and the separation examination, which indicated that the Veteran's back was normal at the time.  

The Board considered that the examiner's opinion has some support in the earlier service treatment records, which indicate the Veteran had some back complaints prior to service.  However, in the absence of treatment records prior to service, the Board is unable to definitely determine a baseline for any preexisting back condition, and the Board notes that the Veteran's entrance exam reflects no back problems.  Furthermore, the Board finds that the treatment records show complaints of increasing severity of the back pain, which could support a finding of aggravation.  See, e.g., November 1971 entry in the Veteran's service treatment records.  While the Veteran's back was noted to be normal on separation, the Board considered that finding in the context of the totality of the evidence, which shows that the Veteran's back symptoms were intermittent and severe at times both during and after his service.  Therefore, the Board finds that the separation examination may not reflect the intermittent nature of the symptoms.  

The Board gives some also gives some probative weight to the Veteran's statements about increasing back pain since service as well as the opinion of the Veteran's private doctor, T.S., that the Veteran's ongoing back pain was a condition that started during his military service.  The opinion was based on a review of the Veteran's records, lay statements, and an in-person examination.  While the opinion is brief and somewhat conclusory, the Board finds it is supported by the Veteran's service treatment records, which show some increase to the duration, frequency, and severity of the Veteran's back complaints during service.  Therefore, the Board finds the record contains some equally credible evidence for and against a finding of a nexus.  

In light of the above, the Board finds that the evidence for and against the Veteran's claims for entitlement to service connection for a back disability is in relative equipoise.  The Board affords the Veteran the benefit of the doubt and finds there is medical evidence of record establishing a link between the Veteran's increasing back pain in service and his current back disability.  Accordingly, the Board finds that a grant of service connection for a back disability is warranted.



ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied. 

Entitlement to service connection for a back disability is granted.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


